Title: De Pio to the American Commissioners, 22 January 1785
From: Pio, Chevalier de
To: American Commissioners



Messieurs
A Paris ce 22 janvier 1785.

Ayant eu l’honneur de mettre sous les yeux du Roi mon maître Votre lettre du 27 7bre. 1784 et Sa Majesté ayant fait mûrement éxaminer les propositions et les offres qu’elle contient, à l’effet de l’engager à conclure avec les Etats unis un traité d’amitié et de commerce, m’a chargé de Vous assurer que rien ne peut lui faire un plus grand plaisir, puisqu’elle donne tous ses soins à l’agrandissement du commerce de son Royaume, tant intérieur qu’extérieur. C’est même dans cette vue que Sa Majesté a dernièrement ouvert et établi à Messine en Sicile un port franc, dont toutes les nations sont invitées à profiter, avec d’autant plus d’assurance qu’elles y seront reçues et accueillies très favorablement, et certaines d’y jouir de toute sorte de priviléges et immûnités, comme l’édit ci joint Vous le prouvera. Je Vous prie, Messieurs, De Vouloir bien  éxaminer les avantages qui peuvent résulter pour Vos compatriotes en fréquentant ce nouveau port.
Je suis en outre chargé, Messieurs, de Vous faire au nom de Sa Majesté, une déclaration formelle que tous les bâtimens marchands, avec pavillon des états unis, seront reçus à Messine avec les marques de la plus sincère amitié, et qu’ils y éprouveront les effets de la plus grande hospitalité; Que pareillement dans tous les autres ports de sa domination, ils seront traités avec tous les égards possibles; qu’on viendra toujours à leur secours, en leur fournissant tout ce dont ils auront besoin, et qu’ils auront la liberté d’y commercer, tant sur les productions de leur pays que sur les marchandises provenantes de leurs manufactures et de celles des autres nations.
Le Tabac étant la partie la plus essentielle du commerce de l’Amérique, comme Vous m’avés fait l’honneur de me l’observer dans un de nos entretiens particuliers, je dois Vous prévenir, Messieurs, que cette plante est devenue maintenant dans les états du Roi mon maître un genre de commerce libre, par l’abolition de tous les droits auxquels elle était ci devant sujette. A l’égard des autres productions, Vous Aurés non seulement toute la liberté de les introduire dans ses états, et en aussi grande quantité que le porteront les demandes des Napolitains mais encore celle d’y faire venir pour le reste de l’Italie, du Levant et de toute autre contrée, la quantité de marchandises que selon Vos spéculations Vous jugerés nécessaire; que Vous jouirés des mêmes libertés et facilités pour exporter du Royaume de Sicile de l’huile, du vin, des soieries et toute autre production que les Siciles pourront vous fournir et qui seront pour Vous des objets d’utilité et d’agrément.
Le Roi mon maître n’a pas voulu différer davantage à Vous donner, Messieurs, les marques le plus convaincantes du desir qu’il a d’avoir des liaisons avec les Etats unis, et à leur prouver Sa bonne volonté a entrer le plutôt possible en relation de commerce avantageux pour les deux nations; Se réservant Sa Majesté de prendre telles delibérations et résolutions qu’il conviendra pour conclure dans toutes les formes un traité de commerce, selon que Vous avés paru le desirer par Votre lettre.
En attendant que ma cour puisse éxaminer et peser mûrement tous les objets qui sont à régler dans un traité de cette nature, je crois, Messieurs, qu’il serait très avantageux aux Américains de commencer dès à présent à fréquenter les ports des Siciles, et particulièrement celui de Messine, Pour y établir toujours des  relations de commerce, sur lesquelles on pourra ensuite stipuler plus précisément dans le traité à faire.
Permettez, Messieurs, que je Vous observe encore que pour établir et éxercer un commerce de telle étendue qu’il soit, et dans tel pays que ce puisse être, il n’est pas nécessaire d’être primitivement autorisé par un traité: il suffit que les étrangers y soient accueillis avec amitié et protégés par les loix et par le gouvernement. La preuve en est que toutes les nations qui font maintenant le commerce le plus étendu dans les Siciles, tels que les Anglais, les Francais, les Génois, les Vénitiens, les Ragusiens, les Hambourgeois, n’ont avec ma cour aucun traité de commerce; et quoiqu’il n’y ait entr’elle et la France qu’un commencement de traité, les Français n’en attendent point la conclusion, pour y faire un commerce des plus étendus et des plus avantageux.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Votre très humble et très obeissant Serviteur,

DE PIO chargé des Affaires du Roy de Naples

